DETAILED ACTION
Claims 18-19, 22, 24, 26-27, 29-30, 33, and 37 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment dated September 15, 2021 has been entered.  Claims 18, 26-27, 30, and 37 have been amended.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 18-19, 22, 24, 26-27, 29-30, 33, and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 18-19, 22, 24, 26-27, 29-30, 33, and 37, under Step 2A claims 18-19, 22, 24, 26-27, 29-30, 33, and 37 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 18 as representative, claim 18 recites: A method to spawn a rewards object in an augmented reality platform having value to a user in the real world environment, the method, comprising: spawning the rewards object in the augmented reality platform; wherein, the rewards object is a virtual object having augmented reality features; rendering augmented reality features embodied in the rewards object in the augmented reality platform; assigning a value of reward to the rewards object; associating the rewards object with a physical location in the real world environment, such that the rewards object is rendered in the digital in the augmented reality platform, at the physical location or is rendered in the augmented reality platform to appear to be located at the physical location; detecting interaction with the augmented reality feature of the rewards object in the augmented reality platform, by the user at or in a vicinity of the physical location in the real world environment; wherein, the interaction with the augmented reality features of the rewards object activates the rewards object; granting the value of reward associated with the rewards object to the user; wherein, the value of reward is usable for exchange or transaction in the augmented reality platform or in the real world environment.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to distribute rewards. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 18 recites no additional elements. Therefore there are no additional elements sufficient to integrate the fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 18 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, there are no additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 18 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 19, 22, 24, 26-27, 29-30, and 33 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 19, 22, 24, 26-27, 29-30, and 33 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 

Lastly, under step 2B, dependent claims19, 22, 24, 26-27, 29-30, and 33 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claim 37 is parallel, i.e. recite similar concepts and elements, to claim 18, analyzed above, and the same rationale is applied.
In view of the above, claim 37 does not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 18-19, 22, 24, 26-27, 29-30, 33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mayerle et al., US PG Pub 2014/0100997 A1 (hereafter “Mayerle”), previously cited, in view of Soon-Shiong, US PG Pub 2012/0256954 A1 (hereafter Soon-Shiong).

Regarding claim 18, Mayerle teaches a method to spawn a rewards object in an augmented reality platform having value to a user in the real world environment, the method, comprising: 
spawning the rewards object in the augmented reality platform (¶¶0028, 0068-0072, and 0095);
assigning a value of reward to the rewards object (¶¶0051 and 0068); 
associating the rewards object with a physical location in the real world environment, such that the rewards object is rendered in the digital in the augmented reality platform, at the physical location or is rendered in the augmented reality platform to appear to be located at the physical location (¶¶0025, 0034, 0037-0039, 0086, 0092, and 0095); 
detecting interaction with the augmented reality features of the rewards object in the augmented reality platform, by the user at or in a vicinity of the physical location in the real world environment (¶¶0039, 0047, 0060, and 0068-0072);
granting the value of reward associated with the rewards object to the user (¶¶0068-0072); 
wherein, the value of reward is usable for exchange or transaction in the augmented reality platform or in the real world environment (¶¶0032, 0036, and 0068-0072).
Mayerle does not teach wherein, the rewards object is a virtual object having augmented reality features; rendering augmented reality features embodied in the rewards object in the augmented reality platform; or wherein, the interaction with the augmented reality features of the rewards object activates the rewards object. Soon-Shiong teaches wherein, the rewards object is a virtual object having augmented reality features (¶0053); rendering augmented reality features embodied in the rewards object in the augmented reality platform (¶¶0053-0057); and wherein, the interaction with the augmented reality features of the rewards object activates the rewards object (¶¶0030, 0042, and 0074-0077). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mayerle, to include the reward as an AR object as taught by Soon-Shiong, in 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Soon-Shiong, the results of the combination were predictable.

Regarding claim 19, Mayerle in view of Soon-Shiong teaches the method of claim 18, wherein: the rewards object is associated with a rewards campaign; the value of reward is specified in the rewards campaign; the rewards campaign is configured by a friend of the user in the real world environment or configured by a third party advertiser; the value of reward to the rewards object is purchased by a third party advertiser from a host of the augmented reality platform (¶¶0030-0032, 0054-0058, 0077, 0081, and 0103-0104).

Regarding claim 22, Mayerle in view of Soon-Shiong teaches the method of claim 18, further comprising: associating the rewards object with an advertisement having interactive content; wherein, the rewards object is activated in response to detecting interaction with the advertisement by the user in the augmented reality platform (¶¶0030-0032, 0081, and 0103-0104).

Regarding claim 24, Mayerle in view of Soon-Shiong teaches the method of claim 18, wherein: the rewards object is associated with a rewards campaign; the rewards campaign identifies, one or more of, a set of users or criteria to identify the set of users to whom the rewards object is perceptible in the augmented reality platform and a contextual trigger causing the spawning of the rewards object in the augmented reality environment (¶¶0004, 0061, and 0068-0072).

Regarding claim 26, Mayerle in view of Soon-Shiong teaches the method of claim 18, wherein the augmented reality features further include one or more of, animations, objects or scenes rendered in 2D, 360 degrees or 3D, or audio (¶¶0025, 0034, 0037-0039, 0086, 0092, and 0095).

Regarding claim 27, Mayerle in view of Soon-Shiong teaches the method of claim 18, further comprising: assigning a time-to-live or expiration time to the rewards object; determining that the rewards object has expired or reached its time to live; expiring or causing to be, imperceptible, the rewards object in the augmented reality environment; wherein, the time to live is specified in a rewards campaign associated with the rewards object (¶¶0032, 0057, 0072, 0077, and 0101).

Regarding claim 29, Mayerle in view of Soon-Shiong teaches the method of claim 18, wherein: the rewards object is associated with a rewards campaign; the rewards campaign defines a probability that the rewards object is spawned in the augmented reality environment relative to another rewards object (¶¶0028, 0068-0072, and 0095).

Regarding claim 30, Mayerle in view of Soon-Shiong teaches the method of claim 18, wherein: the probability that the rewards object is spawned in the augmented reality environment relative to another rewards object is specified for a given time or time period; or the probability that the rewards object is spawned in the augmented reality environment relative to another rewards object is specified for the physical location in the real world environment (¶¶0025, 0028, 0034, 0037-0039, 0068-0072, 0086, 0092, and 0095).

Regarding claim 33, Mayerle in view of Soon-Shiong teaches the method of claim 18, wherein: a rewards object includes, one or more of, virtual currency, digital currency, cryptocurrency, virtual money, crystals, gems, points, credits, gold, silver, a limited edition virtual object; authenticity of the limited edition virtual object is authenticated via a ledger of distributed ledger (¶¶0072 and 0075).


Regarding claim 37, all of the limitations in claim 37 are closely parallel to the limitations of method claim 18, analyzed above, and are rejected on the same bases.

Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments regarding the §112 rejection, the examiner disagrees.  It is not clear that the elements described in the cited paragraphs are structural, nor does the written description describe how the elements are capable of performing the functionality.
In response to applicant’s arguments regarding the §101 rejection, the examiner disagrees. The entirety of the claim language has been analyzed.  There are no additional elements recited, i.e. hardware. In order to have additional elements that are significantly more than the abstract idea there must be additional elements. The office guidelines have been followed and the claims do not integrate the abstract idea into a practical application.  The examiner recommends reciting more specific hardware depicted in figures 1 and 3A-4B.
Applicant’s arguments with respect to the prior art have been considered but are moot because they do not apply to the current combination of references. Mayerle teaches spawning the rewards in the platform as cited but does not teach that the rewards have augmented reality features, which is taught by newly cited Soon-Shiong.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keating et al., US PG Pub 2014/0028712 A1, teaches a method and apparatus for controlling augmented reality.
Giles, US PG Pub 2012/0290366 A1, teaches optimization of purchase benefits by use of multiple financial accounts.
Balent, US PG Pub 2003/0158796 A1, teaches a distributed personal automation and shopping method.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625